Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Acknowledgement is made of the receipt and entry of the application filed on 07/27/2022. 
	Claims 1-4 have been examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the phrase “effective amount of fish oil and the effective amount of fish.” The phrase is unclear of what actually is “effective amount of fish.” Does Applicant mean an effective amount of selenium? Clarification or Correction is required.
Claim 3: “the effective amount of selenium” lacks antecedent basis, because there is no original reference to “the effective amount of selenium.” 
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under 35 U.S.C. 112, second paragraph for the reasons set forth above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,905,724.  Although the claims at issue are not identical, the claims are drawn to the same and/or a similar composition and/or its method of use.  For example, US Patent 10,905,724 now referred to as Hsia reads on claims 1-4 of the claimed invention because both inventions teach a composition comprising a fish oil and selenium (and/or selenium yeast) being treated with hyperthermia therapy to be administered to a subject to treat cancer by decreasing proliferation of cancer cells in a subject. Further, the instantly claimed invention encompasses and/or is encompassed by the claimed invention of US 10,905,724. 

Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,433,105.  Although the claims at issue are not identical, the claims are drawn to the same and/or a similar composition and/or its method of use.  For example, US Patent 11,433,105 now referred to as Hsia reads on claims 1-4 of the claimed invention because both inventions teach a composition comprising a fish oil and selenium (and/or selenium yeast) being treated with hyperthermia therapy to be administered to a subject to treat cancer by decreasing proliferation of cancer cells in a subject. Further, the instantly claimed invention encompasses and/or is encompassed by the claimed invention of US 11,433,105. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4 are directed to a natural product (i.e., a law of nature/a natural phenomenon-e.g. step 1 (MPEP 2106.03)).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients-e.g. step 2A2 (MPEP 2106.04(d) and 2B (MPEP 2106.5))– i.e., as drafted, the cited claims read upon a product of nature for the following reasons: 
Claims 1-4 are drawn to a composition (as an oral such as a nutritional) comprising a fish oil (a natural ingredient) and selenium (a natural ingredient) being treated with hyperthermia therapy to be administered to a subject (i.e. all the claimed active ingredients are naturally-occurring ingredients). [Please note that where the claim is to a nature-based product in combination with non-nature based elements (e.g. a claim to “a yogurt starter kit comprising Lactobacillus in a container with instructions for culturing Lactobacillus with milk to produce yogurt”), the markedly different characteristics analysis should be applied only to the nature-based product limitation (MPEP 2106.04(c)(I)(A))].  Moreover, the claimed composition comprising a fish oil (a natural ingredient) and selenium (a natural ingredient) being treated with hyperthermia therapy to be administered to a subject is not markedly different from its/their naturally-occurring counterpart(s) because there is no adequate indication and/or sufficient evidence/support within Applicant’s specification that the claimed composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein)-i.e., there is no adequate indication and/or sufficient evidence/support within Applicant’s specification that the instantly claimed preparatory steps (i.e. demonstrated evidence of the preparatory step of such as wherein the hyperthermia therapy claimed temperature range treat the claimed natural ingredients of fish oil and selenium to have caused the resulting claimed composition to have any markedly different characteristics (i.e. structural and/or functional characteristics or properties) that are different from the naturally-occurring counterpart.  [Please note that there is no adequate evidence/support within Applicant’s specification that its claimed composition is markedly different in terms of having a change in structure of having an unexpected functional difference (i.e. a difference in properties and/or characteristics) as compared to its/their naturally-occurring counterpart(s)) and/or furthermore there is no adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change in structure (by demonstrating “synergism”) that produced an unexpected/synergistic functional effect as compared to its/their naturally-occurring counterpart(s)] that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein)-e.g. step 2A1(MPEP 2106.04 (a-c))].  Moreover, the cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements (i.e. do not recite additional elements/steps that integrate the exception into a practical application and/or do not recite additional elements that amount to significant more than the exception of the claimed naturally-occurring ingredients). 
Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 rejected under 35 USC 103 as being unpatentable over Ceriani et al. (CA 2010511 A1) in view of Hu (CN 104082736 A) and Christman et al. (WO 02076548A).
Although unclear as drafted, a composition (as an oral such as a nutritional) comprising a fish oil (a natural ingredient) and selenium (a natural ingredient) being treated with hyperthermia therapy (within the claimed temperature range) to be administered to a subject is apparently claimed. 
Ceriani teaches a composition (as an oral and/or as a food-e.g. claims 12 and 35) comprising a fish oil and a hyperthermia therapy to be administered for the intended purpose to treat breast cancer and/or breast cancer cells in a subject in need thereof (see entire document including e.g.-title, abstract and claims, especially claims 12, 18 and 35) [Also Please note that Applicant’s specification does disclose in paragraph 0068 that it is contemplated that the fish oil and selenium individually or in combination and in any respective concentration can be administered using any method effective to expose the cancer cells to the fish oil and/or the selenium.  For example, fish oil and selenium can be directly injected into the tissue cancerous tissue.  In another example, fish oil and selenium can be applied topically to the skin or to the outer most tissue of an organ to be absorbed into cancerous tissue. Furthermore, Applicant’s specification in paragraph 0067 does disclose that a nutritional supplement containing the claimed amount/concentrations of fish oil and selenium in the form of selenium yeast can be administered to a patient to be ingested orally].   Ceriani, however, does not expressly teach within its cited reference the further inclusion of the natural claimed active ingredient of selenium and the exposing the breast cancer cells to the claimed temperature ranges for the intended purpose to treat breast cancer cells to treat breast cancer in a subject in need thereof. 
Hu beneficially teaches a composition comprising the claimed natural active ingredient of selenium to be administered for the intended purpose to treat breast cancer in a subject in need thereof (see entire document including e.g.-title, abstract and claims, especially claims 1)
Christman beneficially teaches for the intended purpose of treating breast cancer cells with hyperthermia therapy within the claimed temperature ranges (i.e. approximately 41 degree Celsius) (see entire document including e.g.-title, abstract and claims). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ceriani's composition by further including the natural claimed active ingredient of selenium and the exposing the breast cancer cells to the claimed temperature ranges to treat breast cancer cells and/or to treat breast cancer in a subject in need thereof within Ceriani's composition and as taught by the cited secondary references as well as to administer such composition for the same purpose of treating breast cancer and/or breast cancer cells in subject in need thereof. Moreover, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (used for the intended purpose of treating breast cancer and/or to treat breast cancer cells in a subject) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose [T]he idea of combining them flows logically from their having been individually taught in the prior art.  Applicant’s invention is predicated on an unexpected result*, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  The adjustment of particular conventional working conditions (e.g. determining suitable amount/range/ratios of each active ingredient within the claimed composition and the modification of the claimed temperature range), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Furthermore, please note that the instantly claimed in vivo functional effects (i.e. the function effect of decreasing proliferation of a cancer cell) would be intrinsic upon such administration of the same overall composition to treat and/or when treating a subject in need thereof having the claimed breast cancer.  
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

* With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, "when unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

            With respect to the art rejection above, please note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             

/MICHAEL BARKER/           Primary Examiner, Art Unit 1655